UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-7013



REGINALD A. DICKS, a/k/a Reginald Dicks,

                                            Petitioner - Appellant,

          versus



SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;
ARENDA THOMAS, Captain at Lee Correctional
Institution; NFN NESSMAN, Captain at Lee
Correctional Institution; CALVIN ANTHONY,
Warden of Lee Correctional Institution; HENRY
MCMASTER, Attorney General of South Carolina,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Henry F. Floyd, District Judge.
(9:06-cv-00663-HFF)


Submitted: August 31, 2006                 Decided: September 8, 2006


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Reginald A. Dicks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Reginald A. Dicks seeks to appeal the district court’s

order dismissing without prejudice his petition filed under 28

U.S.C.    §   2241   (2000),   for   failure   to   exhaust   administrative

remedies.      The district court referred this case to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).            The magistrate

judge recommended that relief be denied and advised Dicks that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.      Despite this warning, Dicks failed to object to

the ground on which the magistrate judge based his recommendation.

              The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.            Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).      Dicks has waived appellate review by failing to

specifically object to the magistrate judge’s finding of failure to

exhaust administrative remedies after receiving proper notice.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.




                                     - 2 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                        DISMISSED




                              - 3 -